Citation Nr: 1820976	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-45 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD, claimed as due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1982 to August 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In February 2018, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A final February 2009 rating decision denied the Veteran service connection for PTSD because, although the Veteran had received treatment for PTSD claimed as related to sexual trauma, there was no evidence that such condition was related to active service; evidence received since that denial includes new evidence that notes continued treatment and diagnoses of PTSD related to military sexual trauma and multiple, consistent lay reports of the same instance of military sexual trauma in service; relates to unestablished facts necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

2.  The evidence includes treatment records confirming a diagnosis of PTSD that is explicitly noted as due to military sexual trauma; the Veteran has provided competent, consistent, and credible reports of military sexual trauma in either 1983 or 1984 that led to drug use and self-medication, corroborated by service personnel records confirming behavioral change following the reported trauma-while his first period of service (ending in 1985) was honorable, he was eventually discharged from his second period of service (just two years later, in 1987) for drug use, and sworn testimony from other service members in those personnel records also confirms the Veteran initially performed well and had no problems, but deteriorated as time passed; and the only pertinent medical opinion in the record (in October 2017) is positive.

3.  The evidence is at least in relative equipoise as to whether the Veteran has PTSD related to military sexual trauma in service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen service connection for PTSD is warranted.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).

2.  Service connection for PTSD related to military sexual trauma is warranted.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


ORDER

The appeal is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


